Citation Nr: 0632880	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-22 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to the payment of Department of Veterans 
Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The appellant had military service from March 1989 to June 
1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.

When filing his substantive appeal (VA Form 9) in June 2004, 
the appellant requested a hearing at the RO before a Veterans 
Law Judge (VLJ) of the Board.  This is called a travel Board 
hearing.  But the appellant failed to report for his 
scheduled September 2006 Board hearing at the RO.  There are 
no other hearing requests of record, so the Board deems his 
request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e) 
(2006).


FINDINGS OF FACT

1.  The appellant's initial obligated period of service was 
from March 1989 to March 1992.  He reenlisted in December 
1991 for another three years, until December 1994.  He was 
retained in service, due to involuntary excess leave, until 
June 1998.  

2.  The appellant received a bad conduct discharge in June 
1998 based on a court-martial sentence.

3.  The appellant was found guilty of conspiracy, aggravated 
assault, and solicitation of another to commit assault 
consummated by battery; the events for which he was found 
guilty occurred during his initial period of service, in 
February 1992.

4.  Since the appellant's misconduct occurred in February 
1992, his entire period of service, from March 1989 to June 
1998, is considered dishonorable for VA purposes.

5.  There is no evidence showing that the appellant was 
insane at the time of the offenses that resulted in his 
court-martial and bad conduct discharge.


CONCLUSION OF LAW

The character of the appellant's discharge precludes 
entitlement to VA benefits. 38 U.S.C.A. §§ 101, 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.13 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) 

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The VCAA revised VA's obligations insofar as notifying a 
claimant of the type of evidence needed to substantiate a 
claim - including apprising him of whose specific 
responsibility, his or VA's, it is for obtaining the 
supporting evidence, and giving him an opportunity to submit 
any relevant evidence in his possession.  There is also a 
requirement that VCAA notice, to the extent possible, be 
provided prior to initially adjudicating the claim (in the 
interest of fairness), and that VA explain why, on occasions 
when this is not done, it is nonetheless nonprejudicial and 
therefore, at most, harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004) ("Pelegrini II"); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

There are certain situations, however, when the VCAA does not 
apply.  Of note, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the law, and not 
the underlying facts or development of the facts are 
dispositive in a case, the VCAA can have no effect on the 
appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).  Moreover, VA's General Counsel has held that 
the notice and duty to assist provisions of the VCAA are not 
applicable to a claim, as here, where it cannot be 
substantiated because there is no legal basis for it, or 
because the undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 
2004).  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  In June 2002, the veteran was provided with 
an explanation of how a determination as to eligibility for 
VA benefits would be made.  In addition, the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal, 
including a hearing before the RO.  The veteran was also 
provided with the opportunity to present testimony before the 
Board, but failed to report as scheduled.  

Therefore, further discussion of the VCAA is not required.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993) 
(if "the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and if not, whether the claimant has 
been prejudiced thereby.").  



Relevant law and regulations

A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

VA compensation is not payable unless the period of service 
on which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).

A discharge or release because of one of the following 
offenses is considered to have been issued under dishonorable 
conditions: (1) acceptance of an undesirable discharge to 
escape trial by general court-martial; (2) mutiny or spying; 
(3) an offense involving moral turpitude, which generally 
includes conviction of a felony; (4) willful and persistent 
misconduct, and (5) homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d).  

With respect to 38 C.F.R. § 3.12 (d)(4), it is noted that a 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious. 

As an exception to the above provisions, it is noted that, if 
the evidence shows that the person in question was insane at 
the time of committing the offense leading to the discharge, 
that person is not precluded from benefits by that discharge.  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

A discharge to reenlist is a conditional discharge if (1) it 
was issued during World War I or II, the Korean Conflict, or 
the Vietnam Era, prior to the date the person was eligible 
for discharge under the point or length of service system, or 
under any other criteria in effect, or (2) it was issued 
during peacetime service prior to the date the person was 
eligible for an unconditional discharge.  See 38 C.F.R. § 
3.13(a); see also 38 U.S.C.A. § 101(18).  Except as provided 
in 38 C.F.R. § 3.13(c), the entire period of service 
constitutes one period of service and entitlement will be 
determined by the character of the final termination of such 
period of service.  See 38 C.F.R. § 3.13(b).

Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval, or air service when (1) the person served in the 
active military, naval, or air service for the period of time 
the person was obligated to serve at the time of entry into 
service; (2) the person was not discharged or released from 
such period at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (3) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.  
See 38 C.F.R. § 3.13(c).

Analysis

The appellant's first period of active duty was from March 
1989 to March 1992.  In December 1991, he reenlisted into 
service until December 1994.  This expanded the appellant's 
initial obligated period of service was from March 1989 to 
December 1994.  He was retained in service until June 1998 
based on involuntary excess leave and received a bad conduct 
discharge due to a court martial.  

In the present case, the appellant's discharge from his 
initial period of service constituted a "conditional" 
discharge.  The appellant did not complete the original 
period of enlistment he was obligated for and was discharged 
because he reenlisted before the obligated period ended.  
Thus, the appellant's period of service from 1989 to 1998 is 
viewed, for VA purposes, as one, single period, and the 
character of the final termination of service renders him 
ineligible for benefits based on disease or injury incurred 
during the prior period of service.  See 38 U.S.C.A. 
§ 101(18); 38 C.F.R. § 3.13.

The appellant was found guilty of guilty of conspiracy, 
aggravated assault, and solicitation of another to commit 
assault consummated by battery.  The events for which he was 
found guilty occurred in February 1992.  As previously 
mentioned, that date fell within his initial obligated period 
of service, which began in March 1989.  These offenses 
reflect willful and persistent misconduct, which would have 
precluded his discharge in March 1992, under conditions other 
than dishonorable.  Despite the fact that this was a 
conditional discharge to accept reenlistment, he would not 
have been eligible for a qualifying discharge at that time 
because of the nature of the misconduct which had occurred 
during that time period.

The regulations clearly state that discharge by reason of 
sentence of a general court-martial, which is the case here, 
is a bar to benefits unless the appellant was insane at the 
time he committed the offenses.  There are no other 
exceptions to this particular rule.  In other words, since 
the appellant received a bad conduct discharge due to 
persistent and willful misconduct, the provisions of 38 
C.F.R. § 3.12(d)(4) are those on which the bar to benefits is 
based.

There is no evidence of record that the appellant was insane 
at the time he committed the crimes noted above, and it has 
not been contended that he was insane when these criminal 
acts were committed.  An insane person is one who, while not 
mentally defective or constitutionally psychopathetic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior, or who 
interferes with the piece of society, or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs, as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  See 38 
C.F.R. § 3.354(a).  See also VAOPGCPREC 20-97 (holding that 
the term "constitutionally psychopathetic" was synonymous 
with psychopathetic personality (antisocial personality 
disorder).  Consulting various well-accepted legal authority, 
General Counsel also noted that the term insanity was more or 
less synonymous with "psychosis."  See VAOPGCPREC 20-97.  
The appellant's service medical records contain no finding or 
diagnosis of insanity, or clinical evidence demonstrating the 
inability to distinguish right from wrong.  The burden is on 
the appellant to submit competent medical evidence that he 
was insane at the time of his offenses.  See Stringham v. 
Brown, 8 Vet. App. 445, 449 (1995).

For the reasons stated above, the Board finds that the 
appellant's dishonorable discharge is a bar for benefits 
based on his period of service between March 1989 and June 
1998.  Consequently, the appellant has no legal entitlement 
to VA benefits based on disease or injury incurred between 
those dates, and his claim must be denied as a matter of law.  
See 38 C.F.R. § 3.12(d); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As the law is dispositive of the 
instant case, the benefit of the doubt rule is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The character of the appellant's discharge from military 
service constitutes a bar to VA benefits; the appeal is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


